[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                              SEPT 11, 2006
                               No. 05-16988                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                     D. C. Docket No. 97-00345-CR-UUB

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

MICHAEL WARD,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                            (September 11, 2006)

Before BLACK, BARKETT and HILL, Circuit Judges.

PER CURIAM:

     Richard C. Klugh, Jr., appointed counsel for Michael Ward in this appeal
from Ward’s revocation of supervised release, has moved to withdraw from further

representation of the appellant and filed a brief pursuant to Anders v. California,

386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent review of

the entire record reveals that counsel’s assessment of the relative merit of the

appeal is correct. Because independent examination of the entire record reveals no

arguable issues of merit, counsel’s motion to withdraw is GRANTED, and Ward’s

revocation and sentence are AFFIRMED.




                                           2